WOODLEY, Judge.
The offense is murder; the punishment, ten years.
The deceased, Basiliso Vega, died as a result of gunshot wounds received at the hands of appellant. The evidence shows that one shot entered in the back four inches to the right of the spine and its point of exit was in the front part of the chest, three inches left of the midline, just beneath the rib region.
A second bullet entered in the right buttock and lodged behind the right knee joint, and the third wound was a grazed wound on the right knee cap.
The state’s evidence shows that the deceased was unarmed and was attempting to get away when the shots were fired by appellant; that the second shot was fired as he was clinging to a waitress who also was fleeing, and the third after the waitress and the deceased had fallen and were on the floor of the beer tavern.
After the shooting appellant stated that he killed the deceased because the deceased had killed his (appellant’s) brother.
*2Also, the state offered witnesses who testified that-on. an occasion prior to the homicide appellant had a conversation with them in which it came out that appellant’s brother had been killed by a man named Vega, and appellant stated: “I will get Vega — sooner or later I will get him.”
Appellant testified and raised the issue of threats and of self-defense, which the jury resolved against him upon the disputed evidence.
We find the evidence sufficient to sustain the conviction.
The informal bills shown in the statement of facts have been considered. No brief has been filed pointing out any reversible error and none is observed.
The judgment is affirmed.